DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 2/24/2020 remains acknowledged.
Applicant’s election without traverse of:
(i) polysorbate 80 (a polyoxyethylene sorbitan fatty acid ester; a.k.a., TWEEN 80); and
(ii) tablet,
in the reply filed on 2/24/2020 remains acknowledged.
Claims 16-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2020.

Response to Arguments
Applicants' arguments, filed 11/23/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-11, 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mjalli et al. (US 2011/0313007 A1; 2011; IDS reference, Cite 9); in view of Beringer et al., Eds. (“Remington’s: The Science and Practice of Pharmacy”; 2005, 21st Ed.; Lippincott Williams & Wilkins; pp. 675-678, 1072-1075; IDS reference, Cite 86); Lin et al. ("Development of potential novel cushioning agents for the compaction of coated multi-particulates by co-processing micronized lactose with polymers”; 2011; European Journal of Pharmaceutics and Biopharmaceutics 79: 406-415; IDS reference, Cite 87); and Li et al. (“The Effect of the Physical States of Binders on High-Shear Wet Granulation and Granule Properties: A Mechanistic Approach Toward Understanding High-Shear Wet Granulation Process.  Part II. Granulation and Granule Properties”; 2011; Journal of Pharmaceutical Sciences; 100:294–310)
Mjalli teaches:
The invention also provides pharmaceutical compositions that comprise a GK activator and metformin (abstract).  
[0008] WO 2005/ 066145 describes novel compounds that are useful as GK activators, and are therefore useful, among other things, for the treatment of type 2 diabetes. Among the disclosed compounds are [2-[3-cyclohexyl-3-(trans-4-propoxy-cyclohexyl)-ureido]-thiazol-5-ylsulfanyl]-acetic acid and pharmaceutically acceptable salts thereof (referred to collectively as "Urea Derivatives 1" or "UD1"). The free acid, [2-
Preparation of granules containing the GK activator, prepared, inter alia, by wet granulation techniques are discussed.  These are used in pharmaceutical compositions.  In some embodiments granule sizes are between 1 μm and 1 mm, reading on claim 2;  between 1 μm and 500 μm [0060], reading on claim 3 size range, and overlapping with each of the size ranges of claim 4 & 5, rendering sizes of each of these claims prima facie obvious (MPEP 2144.05 (I)). 
The pharmaceutical compositions, described herein, can be packaged in a form for oral administration as discrete units (i.e., dosage forms), such as capsules [and Applicant elected] tablets … [0041] (see also [0063]).  Example 4B utilizes a capsule [0072] made from a powder [0073] (each read on instant claim 15 alternatives).  
Example 4B 
[0073] 57.6 g of TWEEN 80 and 14.4 g of HPMC E3 LV were dissolved in 1100 mL of water. 1600.0 g of UD1-FA, 280.0 g of AVICEL P11101, 299.2 g of lactose monohydrate, and 184.0 g of AC-DI-SOL were transferred to a high shear granulator. The powder was blended for 2 minutes at 250 rpm with the chopper off. The HPMC/TWEEN 80 solution was then pumped into the granulator while mixing for 1-2 minutes with an impeller speed of 250 rpm and chopper speed of 1000 rpm. Additional water was added to complete the granulation. The wet granules were transferred to a Vector FL-Multi-3 Fluid bed drier and dried the granules to LOD of <3.0% using inlet temperature of 50-60.degree. C. The dried 
Thus, Example 4 B of Mjalli is a powder, and a capsule containing UD1-FA (the compound of instant claim 1) in combination with Applicant elected water-soluble surfactant, TWEEN 80 [a.k.a., polysorbate 80, Applicant elected water-soluble surfactant; a polyoxyethylene sorbitan fatty acid ester, reading on the surfactant of claims 6, 7 & 8] and a binder, HPMC E3 LV.  In the process discussed, water was used for granulations (i.e., wet granulation), and then granules were dried (i.e., these are “wet granules” required by claim 1).  The product is nearly identical to instant Example 4.  The ratio of [2-[3-cyclohexyl-3-(trans-4-propoxy-cyclohexyl)-ureido]-thiazol-5-ylsulfanyl]-acetic acid (UD1-FA) to TWEEN 80 is 1600:57.6, or 27.8:1, within the ratio ranges of each of claims 9, 10, 11.  The ratio of [2-[3-cyclohexyl-3-(trans-4-propoxy-cyclohexyl)-ureido]-thiazol-5-ylsulfanyl]-acetic acid to binder, HPMC E3 LV is 1600:14.4, or 111:1, within the UD1-FA:binder ranges recited in claim 14.
Example 4C utilizes Applicant elected tablet [0072].  Example 4C utilized 12.14 g UD1-FA [the recited active agent of claim 1, lines 1-2], 1.08 g TWEEN 80 [a.k.a., polysorbate 80, a polyoxyethylene sorbitan fatty acid ester, reading on the surfactant of claims 6, 7 & 8] and 0.08 g of HPMCAS, spray dried and then processed by fluid bed 
In discussing dosage forms, preparation of the solid compositions in forms intended for oral administration is within the ability of one skilled in the art, including the selection of pharmaceutically acceptable additional ingredients; such pharmaceutical compositions may be prepared by methods known in the formulation art, for example, see Remington's Pharmaceutical Sciences [0041].  Tablets may contain, inter alia, binding agents [0063].
The example 4 product reads on the originally elected species.  However, this formulation does not contain polyvinylpyrrolidone (PVP), now required by amended claim 1, as a component of the binder, and the Examiner did not identify a teaching of PVP as a binder component in Mjalli.  Example 4B is a lead composition that would have been obvious to select, and then further modify.  Alternatively, Example 4C is a lead composition that would have been obvious to select, and then further modify.
Because Mjalli mentions a variety of excipients that may be used, and mentions Remington’s as knowledge in the art about how to formulate UD1-FA, the skilled artisan would have turned to Remington’s to identify other excipients, such as alternative suitable binders.
Beringer (Remington’s) provides descriptions of various Emulsifying and Suspending Agents (pp. 1072ff).  Among this list are included hydroxypropyl methylcellulose (1074, right):

    PNG
    media_image1.png
    587
    763
    media_image1.png
    Greyscale

Uses taught include a dispersing agent, which is used in sustained release matrix tablets.  Additionally taught is Povidone (i.e., polyvinylpyrrolidone; PVP) (p. 1075, left):

    PNG
    media_image2.png
    801
    765
    media_image2.png
    Greyscale

Among the uses taught, PVP is also a dispersing agent, taught to be a binder in wet granulation processes.  HPMC and PVP share applications as dispersing agents, used in pharmaceutical processes.  Viscosity would be lower for PVP than HPMC.
Considering that Mjalli uses HPMC in a high shear wet granulation process, and the Remington’s description of PVP teaches this polymer is used as a binder in wet granulation processes, the skilled artisan would have been motivated to explore PVP, 
Beringer further discusses Factors Affecting the Rate of Dissolution of a Drug (p. 695); dissolution rate is directly proportional to the surface area of the drug, which increases with decreasing particle size.  Thus, higher dissolution rates may be achieved through reduction of particles size; this effect has been highlighted by the superior dissolution rate observed after micronization of certain sparingly soluble drugs as opposed to the regularly milled form (p. 695, left).  When employing this technique to enhance dissolution, it is important to recognize the fact that it is the effective surface area that has to be increased; the effective surface area is the surface area available to the dissolution fluid; if the drug is hydrophobic and the dissolution medium has poor wetting properties, reduction of particle size may lead to decreased effective surface area and hence a "slower" rate of dissolution (p. 695, right). Effects of particle size on dissolution is demonstrated for two drugs in Figure 35-6 (p. 696).    Dispersion of a drug into a soluble carrier, such as PVP is discussed as another technique for enhancing dissolution (p. 696, left).
Under Method of Granulation (p. 677, right), wet granulation has been shown to improve the dissolution rates of poorly soluble drugs by imparting hydrophilic properties to the surface of the granules; additionally, the use of fillers and diluents such as starch, spray dried lactose and microcrystalline cellulose tends to increase the hydrophilicity of the active ingredients and thus improve dissolution; consequently, wet granulation was considered superior to a dry or double-compression procedure (pp. 677-678, bridging paragraph).  Figure 35-10 (B) (p. 678) shows the increase in dissolution of salicylic acid 
The skilled artisan would have taken note that the Mjalli formulation also uses wet granulation, and this includes active agent, TWEEN 80 (a surfactant), lactose and AVICEL (microcrystalline cellulose) and Ac-Di-Sol (croscarmellose sodium, a crosslinked sodium carboxymethyl cellulose, a disintegrant).  In comparing with the Beringer teaching, the components used and wet granulation process (reducing drug particle size) are consistent with improving the solubility of the active drug.  Considering that PVP is also taught to be used for wet granulation, and is used as a solubilizing agent, the skilled artisan would have naturally been motivated to substitute some or all of the HPMC with PVP, rendering obvious the instant claimed solid composition.
Lin teaches a study exploring lactose processed by micronization, including polymer co-processed jet milled, spray dried (SML).  Polymers used for co-processing included hydroxypropylcellulose (HPC), hydroxypropylmethylcellulose (HPMC) and polyvinylpyrrolidone (PVP) at three different levels (abstract).  Lin describes micronization by jet milling in a fluidized-bed opposed jet mill, producing micronized lactose (ML) particles with volume median diameters of approximately 2 and 20 µm (407:2.2).  Slightly slower release of chlorpheniramine maleate was found for tablets employing ML the 2.08 µm size, compared to the 11.2 µm size (Figure 1).  The particle size (PS) and size distribution (SD) of ML is reported to be 2.08 and 0.72, respectively (i.e., it appears that this size of the micronized ML would be within the range required by claim 1 for drug.

Li teaches a study of different binders on high-sheer wet granulation and granule processes (title).  Granules prepared by wet granulation generally have better particle size distribution than those prepared by dry granulation.  The binder is a key component in wet granulation formulations and plays a critical role in the formation of granules (294, 1st paragraph). Binders studied include polyvinylpyrrolidone (PVP) and hydroxypropylmethylcellulose (HPMC E5, similar to the HPMC binder material used by Mjalli, Example 4B). A number of properties are reported, including particle size, aspect ratio, and mechanical strength, using various concentrations of binder in wet granules prepared.  The skilled artisan would have noted that PVPs are art recognized alternative binders to HPMC, specifically useful for wet granulation.
Based on the similar characteristics of PVP to HPMC discussed by Beringer, Lin & Li, the skilled artisan would have been motivated to modify the Mjalli formulation of Example 4B, by substituting PVP, an equivalent binder material, for HPMC in the formulation.  The motivation would have been substitution of one art recognized binder, suspending material used in wet granulation for another, and the expectation of similar solubility enhancement.  Use of PVP would have been expected to have advantages, 
Regarding the required size parameters of active particles, Beringer establishes that size is a parameter that can be used to enhance solubility, thus, the claimed size range is considered a result effective variable.
The instant claimed particle sizes would have been obvious as a result of routine optimization, based on the ranges taught by Mjalli.  Ratios between UD1-FA and TWEEN 80 (surfactant) based on using amounts of Example 4B would have given amounts within each of claims 9-11.  Substitution of PVP in place of HPMC in Example 4B would have given ratios required by amended claim 1 and by claim 14.  Additionally, ratios of amended claim 1, 9-11 and 14 are considered obvious as a result of routine optimization.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant argues:
1. No Prima Facie Case of Obviousness 
The Office's rationale to support its conclusion of obviousness appears to have relied on an "obvious to try" rationale which requires that the prior art provide a finite number of identified, predictable solutions to a recognized need or problem. MPEP 2143.I.E. 

Beringer merely provides general suggestions and options for the typical formulation challenges rather than the required finite number of easily traversed and predictable alternatives. The Office cites pages 1072-1074 of Beringer, but this portion of Beringer also mentions the use of 20 other categories of possible dispersing agents' in addition to HPMC and PVP. Further, one looking to prepare a solid composition as recited in the pending claims would not have looked to the portion of Beringer cited by the Office which describes emulsifying and suspending agents for preparing liquid emulsions. Only through impermissible hindsight reasoning could one pick Example 4B for modification and then select PVP out of the dozens of emulsifying agents listed for liquid emulsions on pages 1072-1076 of Beringer to substitute for HPMC in the solid formulation of Example 4B in Mjalli. 
Lin is directed to art that an ordinarily skilled artisan would not have looked to when trying to modify the wet granulation formulation of Example 4B so as to arrive at the invention recited in amended claim 1. Lin discloses the use of lactose as a cushioning agent for co- spraying with polymers to create a protective coating on multi-particulates and does not provide any guidance or predictability if the formulation process is changed from spray drying to wet granulation. 
Li merely provides information on a range of binders and their properties with no clear guidance to substitute PVP for HPMC in a wet granulation formulation. 

This is not persuasive.
The rejection does not rely on “obvious to try”.  The rejection sets forth teaching, suggestion, motivation type rationale, and then relies on substitution of PVP as an alternate art-recognized binder in place of HPMC.  The substitution leads to a reasonable expectation of success in making obvious alternatives (wet granulates and tablets) to the Mjalli forms, but containing PVP in place of HPMC.
Example 4B is a preferred example, and would be suitable to select as a lead composition, for further modification.  The Remington’s materials are comprehensive.  However, the artisan of ordinary skill relies on Remington’s, and Mjalli explicitly teaches: Such pharmaceutical compositions may be prepared by methods known in the pharmaceutical formulation art, for example, see Remington's Pharmaceutical Sciences, .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner disagrees with the allegation that Lin would not have been relevant to the obviousness inquiry.  Lin discusses properties of micronization and co-spray drying.  This would have been of interest to the skilled artisan preparing solid dosage forms with the same materials.
Example 4B of Mjalli uses wet granulation.  This is the same topic as Li tests, providing evidence about 4 binders including both HPMC and PVP and their effects on wet granulation processes, and characteristics thereof.  Clearly Li is relevant as 
Applicant further argues about unexpected results:
2. Unexpected Results 
Without conceding that the Office has met its burden to present a prima facie case of obviousness, Applicant submits that an unexpected increase in bioavailability of UD1 from using polyvinylpyrrolidone ("PVP") in the ratio to UD1 recited in the claimed solid composition rebuts any prima facie case of obviousness of the pending claims. The experiment and material used to generate this unexpected result is described in the Declaration under 37 C.F.R. § 1.132 from Dr. Robert C. Andrews ("Andrews Declaration"), filed herewith. 
The Andrews Declaration provides data related to the pharmacokinetic properties of solid compositions comprising wet granulated particles of UD1, a binder, and a water-soluble surfactant, where the binder is either hydroxypropyl methyl cellulose ("HPMC") or PVP and the weight to weight ratio of UD1 and PVP is within the 50:1 to 250:1 ratio recited in amended claim 1. 
Applicant submits that the Formulation A is within the scope of amended claim 1 and exhibits an unexpected improvement in the pharmacokinetics of UD1 relative to a similar solid composition comprising wet granulations using HPMC in a similar weight to weight ratio. 
The Comparison Formulation listed in Exhibit A of the Andrews Declaration was prepared using a wet granulation process similar to that described in Example 4B of Reference Mjalli and also described in Example 4 of the present application. The Comparison Formulation includes the active ingredient UD1, the binder hydroxypropyl methylcellulose (also known as METHOCEL E3 LV or HPMC E3 LV), and the water-soluble surfactant polysorbate 80 (also known as TWEEN 80). The weight to weight ratio of UD1 to HPMC in this formulation is about 111:1. 
Formulation A listed in Exhibit A of the Andrews Declaration was prepared using a wet granulation process and with components in relative amounts similar to those used to prepare the Comparison Formulation, with the exception that Formulation A uses PVP as the binder instead of HPMC. The weight to weight ratio of UD1 to PVP in this formulation is about 107:1. 
As shown in the Table 1 in Exhibit A of the Andrews Declaration, the use of PVP as the binder in tablet Formulation A resulted in a pronounced improvement in the pharmacokinetic performance of UD1 relative to the capsule Comparison Formulation that uses the binder HPMC. The mean Cmax and AUC of UD1 for Formulation A are almost double the mean Cmax and AUC of UD1 in the Comparison Formulation. The increased exposure of UD1 in Formulation A relative to the Comparison Formulation suggests that a dose of UD1 in Formulation A may achieve a greater pharmacodynamic effect than the same dose of UD1 in the Comparison Formulation. Applicant submits that this improvement in exposure 
Further, considering that the general expectation in the pharmaceutical arts is that capsule formations should have the same or better release profile than a tablet formulation,4 the improvement in bioavailability of UD1 in the tablet Formulation A relative to the bioavailability of UD1 in the capsule Comparison Formulation is even more compelling. 
Therefore, Applicant submits that the amended claims 1-11, 14, and 15 are non-obvious and patentable over the cited references. 

This is not persuasive.
The Examiner has reviewed the Declaration of Dr. Andrews filed 11/23/2020.  Andrews has provided results from two comparable solid dosage forms showing differences in pharmacokinetic results in dogs.  The tablet Formulation A containing PVP exhibited increased bioavailability relative to the comparison formulation of 2 capsules containing HPMC.  Pharmacokinetic parameters are given in Table 1:

    PNG
    media_image3.png
    194
    678
    media_image3.png
    Greyscale

The Examiner has compared reported AUC results using https://www.evanmiller.org/ab-testing/t-test.html; accessed 3/16/2021.  The two sample T-test verdict indicates there is “no significant difference” between the two results (see below).  Similarly, there is “no significant difference” between the two Cmax levels (see below).

    PNG
    media_image4.png
    653
    863
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    653
    860
    media_image5.png
    Greyscale

MPEP 716.02(b)(I) indicates the burden is on Applicant to establish results are unexpected and significant: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 
1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").
Because the Examiner’s review of the T-test (a measure of statistical significance) shows the results are not significantly different, Applicant’s burden has not been met.
Additionally the two formulations are set forth in the Declaration; each contains 10-12 ingredients in specific w/w%, portioned into intra-granular and extra-granular segments:

    PNG
    media_image6.png
    522
    699
    media_image6.png
    Greyscale

Formulation A is a very narrow example within the much broader claimed solid composition comprising wet granulated particles of UD1; the example requires two separate granular parts and 12 ingredients, each in specific amounts.  Even if an unexpected result had been established (which is not the case), MPEP 716.02(d) indicates unexpected results must be commensurate in scope with the claimed invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Accordingly, the Declaration does not establish an unexpected result with statistical significance, nor does it present evidence commensurate in scope with any rejected claim.  Accordingly, the Declaration is insufficient to establish an unexpected result as a secondary consideration.  The allegation amounts to mere attorney argument that there is an unexpected result, which is insufficient to overcome the rejection basis.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611